DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 04/23/2020.  Claims 1-10 are pending.  Claim 1 has been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Requirement for Information Under 37 C.F.R. 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
The applicant has submitted an information disclosure statement (IDS), filed 04 May 2020, referencing documents that the applicant deems material to the patentability of the claimed invention, in accordance with 37 CFR 1.56.
The single page, non-English copy of document AR 247163 A1, listed on the IDS is insufficient to ascertain its relevance to the instant claimed invention.  Consequently, the Examiner requests an English translated copy of document AR 247163 A1 in its entirety.  This document appears to belong the Applicant, and appears to be relevant to the instant application, as evidenced by it being cited as an “X” reference on the PCT/ISA/237 Incoming Written Opinion of the ISA that was filed on 04/23/2020 along with the application.
The examiner further requests an English translation of the entire PCT/ISA/237 Incoming Written Opinion of the ISA that was filed on 04/23/2020 along with the instant application.  This document appears to include information relevant to the instant application, and Examiner would like to examine the contents of this document to determine if its contents are necessary for making a thorough and informed examination of this application.
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to because there are no reference characters for “front composite wings” and “central composite wings” and “rear composite wings” are listed in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the paragraph beginning on page 4 in line 27 and ending on page 5 in line 1, the phrase “the same wings (10)” in line 1 on page 5 does not make sense as shown in FIG. 1.  In 
The specification does not include any reference characters for “front composite wings” and “central composite wings” and “rear composite wings.”
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1 – In lines 7, 28 and 29, the limitation “moving backwards and upwards” is recited, which appears to be method language being used in this apparatus claim, which is not allowed.  This method language will be interpreted as functional language.  Additionally, in line 30 “said front wings” and in lines 27 and 30, “said rear wings” limitations are recited.  If these are the same “front composite wings” and “rear composite wings” limitations introduced in lines 3 and 5, consecutively, of the instant claim, it appears that the word “composite” was inadvertently omitted after the word “front” and the word “rear” in both instances.  If these are not the same limitations introduced in lines 3 and 5, consecutively, of the instant claim, then this claim objection will rise to a 112(b) rejection as having insufficient antecedent basis for these limitations in the claim.
Claim 8 – There appears to be a typographical error in the spelling of “aluminium,” which should be “aluminum” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The following is an exemplary list of errors in the claims and therefore should be reviewed thoroughly for consistency, clarity, conciseness, and readability.
Claim 1 recites in the preamble the subcombination of an “assembly of three composite wings” in line 1 that is inconsistent with the body of the claim that recites limitations directed to the combination of “front composite wings” and the “fuselage or fuselages,” “central composite wings” and the “fuselage or fuselages,” and “rear composite wings” and the “fuselage or fuselages.”  This inconsistency presents the question as to whether the claims recites a combination or subcombination.  There is insufficient antecedent basis for the limitation that is directed to the combination rather to the subcombination because the “fuselage or fuselages” is (are) not an inherent component of the “assembly of three composite wings.”
claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the sweeping thereof varies” in line 17, and the claim also recites “i.e., backward-swept and/or forward swept” in line 18 which is the narrower statement of the range/limitation.  Claim 1 also recites the broad recitation “variation can be fixed” in line 18, and the claim also recites “i.e., in the design of the vehicle” in lines 18-19 which is the narrower statement of the range/limitation.  Additionally, claim 1 recites the broad recitation “and/or dynamic” in lines 19-20, and the claim also recites “i.e., it is changed in one direction or another during the operation of the vehicle” in lines 20-21 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language, in each instance cited hereinabove, is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 goes on to recite the limitation "in said central composite wings the sweeping thereof varies, i.e. that it is backward-swept and/or forward-swept, wherein said variation can be fixed, i.e. in the design of the vehicle, or it is adjusted prior to the operation of the vehicle, and/or dynamic, i.e. it is changed in one direction or another during the operation of the vehicle."  This limitation is vague and indefinite.  In view of the “and/or” features, it seems that it would be impossible for the central composite wing to work.  Would the central composite wings have to be made out of elastic for this to work?  If not, how would the central composite wings work as claimed?
Claim 1 also recites the limitation "said swept rear composite wings" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 2-10 are rejected because they depend from an indefinite parent claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “in a fixed manner” in lines 3-4, and the claim also recites “i.e., in the design” in line 4 which is the narrower statement of the range/limitation.  The claim(s) is (are) considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language, in each instance cited hereinabove, is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 5 is rejected because it depends from an indefinite parent claim.
Claim 5 recites the limitation "said wingspan extension consists of" in lines 2-3.  This limitation is vague and indefinite.  In view of the and/or limitation, how can the wingspan extension consist of these multiple different components all at one time in the same embodiment?
Also, regarding claim 5, the phrase "such as winglets, plates, etc." similar to "or the like," renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc." or "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, and as best understood, the list of choices presented in claim 5 will be interpreted as a an “or” list and only one of the items need be cited.
Claim 9 recites in the preamble the subcombination of the “composite wings” in line 1 that is inconsistent with the body of the claim that recites limitations directed to the combination of the “fuselage or fuselages” or “structure of the vehicle” and “doors, windows, containers, passenger and/or cargo cabin.” This inconsistency presents the question as to whether the claims recites a combination or subcombination.  There is insufficient antecedent basis for the limitation that is directed to the combination rather to the subcombination because “the fuselage or fuselages” and “doors, windows, containers, passenger and/or cargo cabin” are not an inherent component of the “assembly of three composite wings.”
Claim 10 recites in the preamble the subcombination of the “assembly of three composite wings” in line 1 that is inconsistent with the body of the claim that recites limitations directed to the combination of the “fuselage or fuselages” and a “landing gear, legs, skates or skis, floats or another type of support for the vehicle when it is on the surface.”  This inconsistency presents the question as to whether the claims recites a combination or subcombination.  There is insufficient antecedent basis for the limitation that is directed to the combination rather to the subcombination because “the fuselage or fuselages” and a “landing gear, legs, skates or skis, floats or another type of support for the vehicle when it is on the surface” are not an inherent component of the “assembly of three composite wings.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 8-10 is/are rejected under 35 USC § 103 as being unpatentable over Hernadi, U.S. Patent Application Publication 2017/0297708 A1 (hereinafter called Hernadi.  It is noted that this reference is cited on the IDS filed 05/04/2020), and further in view of BOTTONI et al., International Application Published Under the Patent Cooperation Treaty (PCT) World Intellectual Property Organization (WIPO) WO 2015019255 A1 (hereinafter called BOTTONI), and further in view of Rieken et al., U.S. Patent Application Publication 2007/0215746 A1 (hereinafter called Rieken).
Regarding claim 1, as best understood, Hernadi teaches an assembly of three composite wings for aerial, water, land or space vehicles characterised in that it is made up of:
(See e.g., FIGS. 4, 5, & 10 elements 13, 14, 34, 37, where FIG. 5 teaches front composite wings, but the wings are not labeled in FIG. 5, as they are in FIG. 4, and FIG. 4 is cited to explicitly teach front composite wings elements 13 & 14),
- central composite wings (See e.g., FIG. 5 element 25) and
- rear composite wings (See e.g., FIGS. 4, 5, & 10 elements 15, 16, 35, 38, where FIG. 5 teaches rear composite wings, but the wings are not labeled in FIG. 5, as they are in FIG. 4, and FIG. 4 is cited to explicitly teach rear composite wings elements 15 & 16),
wherein said front composite wings are located in the lower and front position of the fuselage or fuselages of the vehicle, moving backwards and upwards (See e.g., FIGS. 4, 5, & 10 elements 13, 14, 34, 37, 9, using the same rationale for reciting FIG. 4 as set forth hereinabove),
wherein said front composite wings are joined in the external area thereof with said central composite wings and said rear composite wings (See e.g., FIGS. 4, 5, & 10 elements 13, 14, 34, 37, 25, 28, 15, 16, 35, 38, using the same rationale for reciting FIG. 4 as set forth hereinabove),
wherein said front composite wings are swept and have a positive dihedral (See e.g., FIGS. 4, 5, & 10 elements 13, 14, 34, 37, using the same rationale for reciting FIG. 4 as set forth hereinabove) …, tilting planes (2) (See e.g., FIGS. 4, 5, & 10 elements 13, 14, 34, 37, where the planes created by the tilted wings 13, 14, 34, 37 teach tilting planes), …, in order to join said central and rear composite wings,
wherein said central composite wings are located in the upper area of the fuselage or fuselages of said vehicle (See e.g., FIGS. 5 & 10 elements 25 & 28), and wherein the dihedral varies, such that it is positive (See e.g., FIGS. 5 & 10 elements 25 & 28), zero (See e.g., FIGS. 5 & 10 elements 25 & 28) or prior to the operation of the vehicle,
wherein in said central composite wings the sweeping thereof varies, i.e. that it is backward-swept (See e.g., FIGS. 5 & 10 elements 25 & 28) and/or forward-swept, wherein said variation can be fixed, i.e. in the design of the vehicle, or it is adjusted prior to the operation of the vehicle, and/or dynamic, i.e. it is changed in one direction or another during the operation of the vehicle (Examiner notes that this overall limitation is being interpreted as a list of features in an “or” statement),
wherein said central composite wings are joined in the external area thereof with said rear composite wings and said front composite wings (See e.g., FIGS. 4, 5, & 10 elements 25, 28, 15, 16, 35, 38, 13, 14, 34, 37, using the same rationale for reciting FIG. 4 as set forth hereinabove),
wherein said central composite wings are formed with power plants (11) (See e.g., FIG. 10 elements 28 & 40) therein, tilting planes (12) (See e.g., FIG. 10 element 28, where the planes created by the tilted wing 25 teach tilting planes), …, and wingtips (5) (See e.g., FIG. 10 element 28, where the ends of 28 teach wingtips),
wherein said rear wings are located in the upper and rear position of the fuselage or fuselages (See e.g., FIGS. 4 & 5 elements 15, 16, using the same rationale for reciting FIG. 4 as set forth hereinabove) and … of said vehicle, moving forwards and downwards,
wherein said rear wings are joined in the external area thereof with said front wings and said central composite wings (See e.g., FIGS. 4 & 5 elements 15, 16, 13, 14, 25, using the same rationale for reciting FIG. 4 as set forth hereinabove),
(See e.g., FIG. 4 element 16; ¶ [0046]) …, tilting planes (8) (See e.g., FIG. 4 elements 15, 16, where the planes created by the tilted wings 15, 16 teach tilting planes), …, in order to be joined with the central and rear composite wings.
But Hernadi does not expressly teach, front composite wings are formed with power plants therein, elevators-ailerons and high-lift devices; rear wings located in rudder or rudders of said vehicle.
However, BOTTONI teaches front composite wings (See e.g., FIG. 1 element 31) are formed with power plants therein (See e.g., FIG. 1 element 42), elevators-ailerons and high-lift devices (See e.g., FIG. 1 element 33b; page 8 lines 1-2, and it is noted that this recitation teaches that the control surfaces 33b are also present on the front wings, which is miss labeled in FIG. 1 as 33 near the fuselage central body 21); … rear wings located in rudder or rudders (See e.g., FIG. 1 element 23a) of said vehicle.
Thus, it would have been obvious to the skilled artisan, having the art of Hernadi and BOTTONI before him, before the effective filing date of the claimed invention, to modify the assembly of Hernadi to include front composite wings are formed with power plants therein, elevators-ailerons and high-lift devices; rear wings located in rudder or rudders of said vehicle, as taught in the analogous art of BOTTONI. One would have been motivated to make such a combination to achieve the predictable result of providing the presence of four control surfaces that allow a more effective and rapid stabilization of the aircraft, as suggested in BOTTONI (See e.g., BOTTONI page 12 lines 9-11).
But neither Hernadi nor BOTTONI teaches central composite wings formed with elevators-ailerons and high-lift devices.
(See e.g., FIG. 4; ¶ [0053], “… each movable part of the wings (e.g. flap, aileron, elevator, rudder) …”).
Thus, it would have been obvious to the skilled artisan, having the art of Hernadi, BOTTONI, and Rieken before him, before the effective filing date of the claimed invention, to modify the assembly of the combined invention of Hernadi and BOTTONI to include central composite wings formed with elevators-ailerons and high-lift devices, as taught in the analogous art of Rieken. One would have been motivated to make such a combination to achieve the predictable result of providing an aircraft which is able to fly and maneuver safely in places like inhabitable areas that are dangerous for conventional aircraft to fly and maneuver in, as suggested in Rieken (See e.g., Rieken ¶s [0009]-[0010]).
Regarding claim 2, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, further teaches said assemblies of three composite wings, front, central and rear, are joined with each other (Hernadi See e.g., FIGS. 4, 5, & 10) or with marginal plates, in that the curvature or bending of the wings is used in the case of the front and rear composite wings in order to be joined with the central composite wings; and wherein the assembly of three composite wings varies the tapering (Hernadi See e.g., FIGS. 4, 5, & 10) and/or elongation thereof or not.
Regarding claim 3, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, further teaches said front and rear composite wings, on the ends thereof, are straight or approximately form an ellipse or a circle seen from the elevation view of said wings (Hernadi See e.g., FIGS. 4, 5, & 10)
Regarding claim 6, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, further teaches said power plant system in at least one of the three composite wings, central, front or rear, in the joint with the rudder or rudders (7), is tilting wherein it either tilts on the same plane as the wing containing it, or it tilts with the same plane of the wing or portion of the plane containing it (BOTTONI See e.g., FIGS. 1-4 element 42).
Regarding claim 8, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, further teaches said assembly of three composite wings is constructed containing one or more of the following materials: aluminium, steel (BOTTONI See e.g., page 5 lines 1-2), wood (BOTTONI See e.g., page 5 lines 1-2), fabric, acrylic, composite materials (Hernadi See e.g., ¶ [0019]) or graphene.
Regarding claim 9, as best understood, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, further teaches said fuselage or fuselages or structure of said vehicle incorporates one or more doors, windows, containers, or passenger and/or cargo (Hernadi See e.g., ¶ [0019]) cabin.
Regarding claim 10, as best understood, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, further teaches said set of three wings or the fuselage or fuselages of the vehicle incorporates a landing gear (Hernadi See e.g., ¶ [0014]), legs, skates or skis, floats or another type of support for the vehicle when it is on the surface.


Claims 4-5Hernadi, and further in view of BOTTONI, and further in view of Rieken, and further in view of Wolkovitch, U.S. Patent 4,365,773 A (hereinafter called Wolkovitch).
Regarding claim 4, as best understood, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, further teaches the wingspan of the central composite wings is larger than the wingspan of the other two wings (Hernadi See e.g., FIGS. 5 & 10), either in a fixed manner, i.e. in the design (Hernadi See e.g., FIGS. 5 & 10), or in such a manner that they can be disassembled and assembled prior to the operation of the vehicle or dynamically, wherein said wingspan is extended or retracted during vehicle operation.
But neither Hernadi, BOTTONI, nor Rieken teaches wherein said wingspan is extended or retracted during vehicle operation.
However, Wolkovitch teaches said wingspan is extended (See e.g., FIGS. 1-4 & 10-11 elements 20, 20’, 38, 38’, where the cited winglets extend the wingspan) or retracted during vehicle operation.
Thus, it would have been obvious to the skilled artisan, having the art of Hernadi, BOTTONI, Rieken, and Wolkovitch before him, before the effective filing date of the claimed invention, to modify the assembly of the combined invention of Hernadi, BOTTONI, and Rieken to include said wingspan is extended or retracted during vehicle operation, as taught in the analogous art of Wolkovitch. One would have been motivated to make such a combination to achieve the predictable result of having winglets for reducing induced drag and providing a large contribution to the aircraft's directional stability, as suggested in Wolkovitch (See e.g., Wolkovitch column 3 lines 30-32; column 6 lines 20-22).
Regarding claim 5, as best understood, Hernadi, as modified by BOTTONI, Rieken, and Wolkovitch in the rejection of claim 5 hereinabove, further teaches said wingspan extension consists of: - tips on said extended composite wings such as winglets, (Wolkovitch See e.g., FIGS. 1-4 & 10-11 elements 20, 20’, 38, 38’) plates, etc., - on the extended central composite .


Claim 7 is/are rejected under 35 USC § 103 as being unpatentable over Hernadi, and further in view of BOTTONI, and further in view of Rieken, and further in view of MA, CN 108557081 A (hereinafter called MA).
Regarding claim 7, Hernadi, as modified by BOTTONI and Rieken in the rejection of claim 1 hereinabove, neither Hernadi, BOTTONI, nor Rieken teaches at least one of the composite wings incorporates a solar energy system for supplying energy to the vehicle.
However, MA teaches at least one of the composite wings incorporates a solar energy system for supplying energy to the vehicle (See e.g., FIG. 1 element 07).
Thus, it would have been obvious to the skilled artisan, having the art of Hernadi, BOTTONI, Rieken, and MA before him, before the effective filing date of the claimed invention, to modify the assembly of the combined invention of Hernadi, BOTTONI, and Rieken to include at least one of the composite wings incorporates a solar energy system for supplying energy to the vehicle, as taught in the analogous art of MA. One would have been motivated to make such a combination to achieve the predictable result of obtaining more solar energy, improve endurance ability, and using solar energy effectively reduces structure weight and reduces the complexity of structure strength design, as suggested in MA (See e.g., MA last paragraph under Description).
Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275,277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/TERRI L FILOSI/
Examiner
Art Unit 3644
29 December 2021



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644